Exhibit 10.31

NOTE: CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT AND
REPLACED BY "[*]". A COMPLETE COPY OF THIS DOCUMENT INCLUDING THE CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

AGREEMENT FOR SALE AND ASSIGNMENT OF RIGHTS

NPS PHARMACEUTICALS, INC.

- and -

LSRC II S.ÀR.L.

 

 

 

Dated as of February 26, 2010

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    ARTICLE 1       INTERPRETATION           1.1   Definitions 2 1.2  
Interpretation 8 1.3   Currency 8 1.4   Schedules 8             ARTICLE 2      
SALE AND ASSIGNMENT           2.1   Sale and Assignment 8 2.2   Purchase Price 9
2.3   No Obligations Transferred 9             ARTICLE 3       THE CLOSING      
    3.1   Closing 9 3.2   Closing Deliveries 10 3.3   Closing Deliveries by the
Purchaser 10             ARTICLE 4       REPRESENTATIONS AND WARRANTIES OF THE
VENDOR           4.1   Organization, Standing and Power 11 4.2   Authority,
Execution and Delivery; Enforceability 11 4.3   No Conflicts 11 4.4   No Consent
12 4.5   Ownership of Assigned Rights 12 4.6   Kirin License Agreement; Brigham
Agreements; SB Agreement 13 4.7   Patents and Other Intellectual Property 14 4.8
  Litigation 15 4.9   Royalties 16 4.10   Reports 16 4.11   Expenses 16 4.12  
Disclosure 16 4.13   Compliance with Laws 16 4.14   [*] 16             ARTICLE 5
      REPRESENTATIONS AND WARRANTIES OF THE PURCHASER           5.1  
Organization 16 5.2   Authorization 17 5.3   No Conflicts 17 5.4   No Consent 17

i

--------------------------------------------------------------------------------



5.5   Expenses 17 5.6   Litigation 17             ARTICLE 6       COVENANTS    
      6.1   Remittance of Royalties 18 6.2   Maintenance of Kirin License
Agreement and other Agreements 18 6.3   Reports; Other Information 19 6.4  
Audit Rights 20 6.5   Patent Obligations 20 6.6   [*] 22 6.7   Termination of
Kirin License Agreement; New License Agreement 22 6.8   Confidentiality 23 6.9  
Books and Records 24 6.10   Cure Period; Purchaser May Perform 24 6.11   Grant
of Security Interest 24 6.12   Costs and Expenses 25 6.13   No Contravention of
Vendor's Residual Rights; End of Term 25 6.14   Compliance with Laws 25 6.15  
New Classes of Notes Under Indenture 25             ARTICLE 7       TERMINATION;
SURVIVAL           7.1   Termination 26 7.2   Survival 26             ARTICLE 8
      INDEMNITY           8.1   Indemnification by the Vendor 26 8.2  
Indemnification by the Purchaser 27 8.3   Procedure for Claims 27 8.4   Tax
Matters 28             ARTICLE 9       MISCELLANEOUS           9.1   Further
Assurances 29 9.2   Specific Performance 29 9.3   Notices 29 9.4   Successors
and Assigns 29 9.5   No Partnership 30 9.6   Entire Agreement 30 9.7   True Sale
Security Agreement 30 9.8   Amendments, Supplements, Waivers 31 9.9  
Severability 31 9.10   Governing Law 31

ii

--------------------------------------------------------------------------------



9.11   Waiver of Jury Trial                                                   
31 9.12   Time 32 9.13   Counterparts 32           Disclosure Schedules



            Schedule 1.1(a) List of Product Patent Rights



            Schedule 4 Vendor Disclosure Schedule



            Schedule 6.7 (d) Form of Vendor's Press Release



 









iii

--------------------------------------------------------------------------------



THIS AGREEMENT FOR SALE AND ASSIGNMENT OF RIGHTS is made as of the 26th day of
February, 2010.

BETWEEN:

NPS PHARMACEUTICALS, INC.

,
a corporation existing under the laws of the State of
Delaware



(collectively with its successors and permitted
assigns, the "Vendor")

- and -

LSRC II S.ÀR.L.

,
a Société à responsabilité limitée existing under the
laws of the Grand Duchy of Luxembourg



(collectively with its successors and permitted assigns, the "Purchaser")

WHEREAS capitalized terms used and not otherwise defined in the following
recitals have the meanings specified in Section 1.1;

AND WHEREAS pursuant to the Kirin License Agreement, the Vendor granted to Kirin
an exclusive right and license, with the right to grant sublicenses, under the
Licensed Technology to make, have made, use and sell NPS New Compounds and NPS
Old Compounds in the Territory in the Field, to make, have made, use and sell
Joint Compounds in the Territory and to conduct certain research in the
Territory as more particularly described therein;

AND WHEREAS the Vendor has agreed to sell, assign, transfer, convey and deliver
to the Purchaser the Assigned Rights in consideration of the payment by the
Purchaser to the Vendor of the Purchase Price on the terms and subject to the
conditions specified herein, and the Purchaser and the Vendor wish to enter into
this Agreement to effect the sale, assignment, transfer, conveyance and delivery
to the Purchaser of the Assigned Rights on the terms and subject to the
conditions specified herein;

NOW THEREFORE, in consideration of the recitals and mutual covenants specified
herein, and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties agree as follows:

--------------------------------------------------------------------------------



- 2 -

ARTICLE 1
INTERPRETATION

1.1   Definitions

For the purposes of this Agreement, unless otherwise indicated, the following
terms shall have the respective meanings specified below, and grammatical
variations of such terms shall have corresponding meanings:

"Affiliate", in respect of the Vendor and Kirin, has the meaning specified in
the Kirin License Agreement and, in respect of any other Person, has the same
meaning except that the phrase "a party to this Agreement" in the definition of
Affiliate shall be deemed to refer to such other Person;

"Agreement" means this agreement of sale and assignment of rights and includes
all exhibits, appendices and schedules hereto as an integral part hereof, as any
of the foregoing or this Agreement are amended, modified, supplemented, restated
or replaced from time to time;

[*]

"Assigned Rights" means all of the Vendor's right, title and interest in, to and
under the following rights under the Kirin License Agreement:

the right to receive the Purchaser Royalty Interest;

the right to receive Reports during the Term; and

the right to direct the performance of an audit of the books and records of
Kirin under Section 11.2 of the Kirin License Agreement in respect of Royalties
received during the Term (including, for certainty, the right to select the
independent accounting firm in connection therewith) and the right to receive a
copy of the accounting firm's report referred to in Section 11.2 of the Kirin
License Agreement;

"Bill of Sale" means the bill of sale dated the date hereof delivered by the
Vendor to the Purchaser at the Closing evidencing the sale, assignment,
transfer, conveyance and delivery of the Assigned Rights to the Purchaser;

"Breaching Party" has the meaning specified in Section 6.10(a);

"Brigham" means The Brigham and Women's Hospital Inc., a not-for-profit
corporation incorporated under the laws of the Commonwealth of Massachusetts,
and its successors and assigns;

"Brigham Agreements" means: (a) the Research Agreement effective February 19,
1993 between Brigham and the Vendor, as amended by the Research Agreement
Amendment effective December 10, 1993, as further amended by the letter
agreement dated May 1,

--------------------------------------------------------------------------------



- 3 -

1995, the 1996 Research Agreement Amendment effective February 7, 1996, the 1997
Research Agreement Amendment effective March 1, 1997, the 1998 Research
Agreement Amendment effective March 1, 1998, the 2000 Research Agreement
Amendment effective March 1, 2000 and the 2002 Research Amendment Agreement
effective March 1, 2002; and (b) the Patent Agreement effective February 19,
1993 between Brigham and the Vendor, as amended by a letter agreement dated
March 15, 1993, paragraph 5 of the Research Agreement Amendment effective
December 10, 1993, the 1996 Patent Agreement Amendment effective February 7,
1996 and the 1999 Patent Agreement Amendment effective February 18, 1999;

"Business Day" means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York;

"Calcium Receptors" has the meaning specified in the Kirin License Agreement;

"Cinacalcet Purchase Agreement" means the Purchase and Sale Agreement dated as
of December 22, 2004 between Cinacalcet Royalty Sub LLC (the "Cinacalcet Royalty
Sub") and the Vendor, as the same may be amended, restated or supplemented from
time to time;

"Closing" has the meaning specified in Section 3.1;

"Closing Document" means any document, instrument, undertaking or agreement
required under this Agreement to be delivered by the Vendor or the Purchaser at
the Closing;

"Compounds" has the meaning specified in the Kirin License Agreement;

"Damages" means any damage, loss, claim, cost, liability, demand or expense
(including reasonable out-of-pocket expenses of investigation and reasonable
legal fees and expenses in connection with any action, suit or proceeding), but
excluding punitive and consequential damages;

"Default Notice" has the meaning specified in Section 6.10(a);

"Encumbrance" means any lien, charge, security interest, mortgage, option,
privilege, pledge, trust or deemed trust (whether contractual, statutory or
otherwise arising) or any other encumbrance, right or claim of any other Person
of any kind whatsoever whether choate or inchoate, or any agreement (whether
written or oral) to create any of the foregoing;

"Field" has the meaning specified in the Kirin License Agreement;

"Governmental Authority" means any government, regulatory or administrative
agency or commission, governmental department, ministry, bureau, commission or
agency, court, tribunal, governmental arbitrator or arbitration board or other
similar body, or other governmental authority or instrumentality, whether
federal, provincial, state or municipal (domestic or foreign);

--------------------------------------------------------------------------------



- 4 -

"indemnified party" has the meaning specified in Section 8.3(a);

"Indenture" means the Indenture dated as of December 22, 2004 between Cinacalcet
Royalty Sub LLC, as issuer of the Notes (as defined therein), and U.S. Bank
National Association, as initial trustee of the Notes (as defined therein), as
the same may be amended, restated or supplemented from time to time;

"Infringement Payments" means all collections, recoveries, damages, awards,
settlement payments or any other payments, compensation or consideration of any
kind which the Vendor is entitled to receive and are intended as compensation
for deemed Net Sales under Sections 10.1 and 10.5 of the Kirin License
Agreement, as a result of any litigation, arbitration or other legal proceeding
to enforce the Kirin License Agreement or the Licensed Technology to the extent
such litigation, arbitration or other legal proceeding results in payments
arising from infringement of any of the Licensed Technology;

"Infringement Sales" means the sales or deemed sales that give rise to an
Infringement Payment;

"Joint Compounds" has the meaning specified in the Kirin License Agreement;

"Joint Know-How" has the meaning specified in the Kirin License Agreement;

"Joint Patent Rights" has the meaning specified in the Kirin License Agreement;

"Kirin" means Kyowa Hakko Kirin Co., Ltd. (successor-in-interest to Kirin
Brewery Company, Limited), a corporation existing under the laws of Japan, and
its successors and assigns;

"Kirin Consent and Direction" means the consent and direction agreement dated as
of February 22, 2010 between the Vendor, the Purchaser and Kirin pursuant to
which: (a) Kirin consents to the assignment of the Assigned Rights and the
granting of a security interest in the Kirin License Agreement and the Licensed
Technology to the Purchaser by the Vendor; and (b) the Vendor and the Purchaser
direct Kirin to pay the Purchaser Royalty Interest to the Purchaser Account and
to deliver the Reports to the Purchaser from and after the date hereof until the
expiration of the Term;

"Kirin-Equivalent Rights" has the meaning specified in Section 6.6(b);

"Kirin Know-How" has the meaning specified in the Kirin License Agreement;

"Kirin License Agreement" means the Collaborative Research and License Agreement
dated as of June 30, 1995 between the Vendor and Kirin (as successor-in-interest
to Kirin Brewery Company, Limited), including all appendices thereto as modified
or amended from time to time to the date hereof in accordance with the terms
thereof, as amended by the First Amendment to Collaborative Research and License
Agreement dated July 1,

--------------------------------------------------------------------------------



- 5 -

2009 between the Vendor and Kirin, as the same may be further amended, restated,
modified, replaced, succeeded, substituted or supplemented from time to time;

"Kirin Patent Rights" has the meaning specified in the Kirin License Agreement;

"Knowledge of the Vendor" means the actual knowledge of the Vendor after due
inquiry;

"License Agreement Know-How" means, collectively, the NPS Know-How, the Joint
Know-How and the Kirin Know-How;

"License Agreement Patent Rights" means, collectively, the NPS Patent Rights,
the Joint Patent Rights and the Kirin Patent Rights;

"Licensed Technology" means, for the purposes hereof, collectively, the Product
Patent Rights and the Product Know-How;

"Marketed Product" means the HCl salt of the NPS Old Compound cinacalcet
referred to as NPS 1493 being marketed by Kirin under the trademark Regpara®;

"Material Adverse Effect" means a material adverse effect on: (a) the ability of
the Vendor to perform its obligations under this Agreement; (b) the validity or
enforceability of this Agreement or the rights or remedies of the Purchaser
hereunder; (c) the timing, amount or duration of the Royalties; (d) the Assigned
Rights; or (e) the Products;

"Net Sales" has the meaning specified in the Kirin License Agreement and further
includes Infringement Sales;

"New Arrangement" has the meaning specified in Section 6.7(a);

"New License Agreement" has the meaning specified in Section 6.7(a);

"New Royalty Interest" has the meaning specified in 6.7(b);

"Notifying Party" has the meaning specified in Section 6.10(a);

"NPS Know-How" has the meaning specified in the Kirin License Agreement;

"NPS New Compounds" has the meaning specified in the Kirin License Agreement;

"NPS Old Compounds" has the meaning specified in the Kirin License Agreement;

"NPS Patent Rights" has the meaning specified in the Kirin License Agreement;

"Person" means an individual, firm, corporation, company, limited liability
company or other body corporate (with or without share capital), partnership,
trust, joint venture, association, executor, administrator or other legal
representative, Governmental Authority or other entity or organization howsoever
formed;

--------------------------------------------------------------------------------



- 6 -

"Product Field" means the Field relating to either regulation of Calcium
Receptors on any cell types, including parathyroid cells, or regulation of
levels of parathyroid hormone, including secondary parathyroidism, primary
hyperparathyroidism and hypercalcemia in patients with parathyroid carcinoma;

"Product Know-How" means the NPS Know-How that relates to the Products in the
Territory;

"Product Patent Rights" means the NPS Patent Rights covered in any patent or
patent application in the Territory claiming priority to either [*], including
any of the patents and patent applications described on Schedule 1.1(a) hereto;

"Products" means the Compounds covered by the Product Patent Rights, including
the Marketed Product;

"Purchase Price" has the meaning specified in Section 2.2;

"Purchaser" has the meaning specified on the first page of this Agreement;

"Purchaser Account" means the following account:

[*]

"Purchaser Royalty Interest" means the right to receive 100% of the Royalties,
in an aggregate amount not to exceed $96,000,000, in respect of Net Sales
occurring on or after July 1, 2009;

"Reports" means the Royalty Reports and the other reports or notices relating to
the Products, the Licensed Technology or the Purchaser Royalty Interest that the
Vendor is entitled to receive under Sections 4.5, 6.2 through 6.5, 6.7, 6.9,
7.3, 8.2, 9.1, 10.2, 10.4 and 14.1 of the Kirin License Agreement, and also
includes any notice from Brigham referred to in Section 12.1(j) of the Kirin
License Agreement that is received by the Vendor;

"Royalties" means the following payments the Vendor is entitled to receive
pursuant to the Kirin License Agreement:

all of the royalties payable by Kirin in respect of Net Sales of Products sold
by Kirin, its Affiliates or Sublicensees anywhere in the Territory (as
calculated in accordance with the Kirin License Agreement) arising during the
Term under Sections 5.3, 7.3 and 11.2 of the Kirin License Agreement;

any interest on amounts referred to in clause (a) above that may become payable
to the Vendor as a result of the late payment of such amounts by Kirin or its
Affiliates or Sublicensees; and

any Infringement Payments,

--------------------------------------------------------------------------------



- 7 -

but does not include any payments that the Vendor is entitled to receive
pursuant to Sections 3.2, 3.3, 5.1 and 5.2 of the Kirin License Agreement;

"Royalty Reports" means the reports that Kirin is required to furnish to the
Vendor pursuant to Section 11.1 of the Kirin License Agreement;

"SB Agreement" has the meaning specified in Section 12.1(l) of the Kirin License
Agreement and further includes any amendments, modifications and supplements
thereto and restatements and replacements thereof from time to time;

"Security Agreement" means the security agreement dated as of the date hereof
between the Vendor and the Purchaser;

"Sublicensee" means a sublicensee or distributor of Kirin as contemplated in the
Kirin License Agreement;

"Term" means the period from and including July 1, 2009 up to and including the
Termination Date;

"Termination Date" means the first date on which the aggregate amount of the
payments actually received by the Purchaser in respect of the Purchaser Royalty
Interest equals or exceeds $96,000,000;

"Territory" has the meaning specified in the Kirin License Agreement;

"Third Party Claim" has the meaning specified in Section 8.3;

"Two-Way Non-Disclosure Agreement" means the Two-Way Non-Disclosure Agreement
effective as of August 11, 2009 between the Vendor and DRI Capital Inc.;

"UCC" means: (a) the Uniform Commercial Code as in effect from time to time in
the State of New York; (b) with respect to enforcement, the Uniform Commercial
Code as in effect from time to time in any other state whose law is applicable
with respect to the enforcement of the Purchaser's rights under this Agreement
or the Security Agreement; and (c) insofar as any references to the UCC is used
in the context of perfection, the Uniform Commercial Code as in effect from time
to time in the state that is the "location" of the Vendor under the Uniform
Commercial Code, in each case including any legislation that may be substituted
therefor (as any such substituted legislation may be amended from time to time);

"Vendor" has the meaning specified on the first page of this Agreement; and

"Vendor Account" means the following account:

[*]

--------------------------------------------------------------------------------



- 8 -

1.2   Interpretation

When a reference is made in this Agreement to an "Article", "Section" or
"Schedule", such reference shall be to an Article or Section of or Schedule to
this Agreement unless otherwise indicated.

The words "include," "includes" and "including" when used herein shall be deemed
in each case to be followed by the words "without limitation" and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it.

Neither party hereto shall be or be deemed to be the drafter of this Agreement
for the purposes of construing this Agreement against the other party.

All uses of the words "hereto", "herein", "hereof", "hereby" and "hereunder" and
similar expressions refer to this Agreement.

Unless otherwise specified in this Agreement, words in the singular include the
plural and vice versa and words importing one gender include all genders.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of, or affect the construction
or interpretation of, any provision of this Agreement.

1.3   Currency

Unless specified otherwise, all references to monetary amounts in this Agreement
are to references to the lawful currency of the United States of America.

1.4   Schedules

The following Schedules are attached to, and form an integral part of, this
Agreement:



Schedule 1.1(a)

-

List of Product Patent Rights

Schedule 4

-

Vendor Disclosure Schedule

Schedule 6.8(d)

-

Form of Vendor's Press Release



ARTICLE 2
SALE AND ASSIGNMENT

2.1   Sale and Assignment

On the terms and subject to the conditions of this Agreement (including Section
6.6), the Vendor hereby sells, assigns, transfers, conveys and delivers to the
Purchaser, and the Purchaser hereby purchases from the Vendor, all right, title
and

--------------------------------------------------------------------------------



- 9 -

interest in and to the Assigned Rights free and clear of all Encumbrances and
any right of deduction, set-off, counterclaim or offset except as contemplated
in Sections 1.13, 5.5, 7.2, 10.1, 10.4 and 11.3 of the Kirin License Agreement.

For purposes of clarification, the Vendor is entitled to receive, and the
Purchaser shall have no interest in, (i) any accrued but unpaid Royalties based
on Net Sales arising prior to July 1, 2009 and (ii) all Royalties in excess of
$96,000,000 actually received by the Purchaser.

2.2   Purchase Price

The aggregate purchase price for the Assigned Rights is $38,400,000 (the
"Purchase Price") and will be paid by the Purchaser to the Vendor upon Closing
by delivery by or on behalf of the Purchaser of immediately available funds in
the requisite amount to the Vendor Account, without any deduction, set-off,
counterclaim or offset.

2.3   No Obligations Transferred

Notwithstanding any provision of this Agreement:

the sale, assignment, transfer, conveyance and delivery to the Purchaser of the
Assigned Rights pursuant to this Agreement shall not in any way subject the
Purchaser to, or transfer, affect or modify, any obligation or liability of the
Vendor under the Kirin License Agreement, including the responsibility
thereunder to file, prosecute and maintain the Product Patent Rights and to pay
the fees and expenses relating thereto, and the Vendor's payment obligations
under Sections 3.3, 5.2(b), 5.4, 6.3, 7.5 and Article 10 of the Kirin License
Agreement; and

the Purchaser expressly does not assume or agree to become responsible for any
obligation or liability of the Vendor of any kind whatsoever, whether presently
in existence or arising or asserted hereafter, whether under the Kirin License
Agreement or otherwise, except for actions taken by the Purchaser in exercising
its rights under the Kirin License Agreement that are part of the Assigned
Rights. All such obligations and liabilities (for certainty, including any and
all existing and potential obligations under or relating to the Brigham
Agreements and the SB Agreement, including royalty or milestone payments payable
thereunder, [*]) are, and from and after the Closing shall be retained by and
remain obligations and liabilities of, the Vendor.

ARTICLE 3
THE CLOSING

3.1   Closing

The closing of the transactions contemplated by this Agreement, including the
transfer to the Purchaser of all right, title and interest in and to the
Assigned Rights, shall take place on the date hereof (the "Closing") at the
offices of the Purchaser's counsel, Davies Ward Phillips & Vineberg LLP, in
Toronto, Ontario.

--------------------------------------------------------------------------------



- 10 -

3.2   Closing Deliveries

The Purchaser acknowledges that, at the Closing, the Vendor has delivered or has
caused to be delivered to the Purchaser:

a current Certificate of Good Standing in respect of the Vendor issued by the
State of Delaware;

the Kirin Consent and Direction, duly executed and delivered by the Vendor and
Kirin;

the Bill of Sale, duly executed and delivered by the Vendor;

the Security Agreement, duly executed and delivered by the Vendor;

a short-form Patent Security Agreement for filing by the Purchaser at its sole
cost and expense in the Japan Patent Office (as a Shichiken-type filing) and the
related Power of Attorney, in each case duly executed and delivered by the
Vendor;

a certified copy of the Kirin License Agreement, the Brigham Agreements, the
SB Agreement (provided that Vendor may provide a redacted copy of the SB
Agreement), [*];

standard corporate existence and authority opinions and enforceability opinions
on this Agreement, the Bill of Sale, the Security Agreement and the Kirin
License Agreement, a perfection and registration opinion with respect to the
Security Agreement, a no conflict opinion on this Agreement and the Kirin
License Agreement, [*], in each case from the Vendor's external legal counsel
and in a form and in substance reasonably satisfactory to the Purchaser; and

UCC financing statements to: (i) perfect the sale of the Assigned Rights to the
Purchaser, to the extent the Assigned Rights are "accounts" as defined in
Section 9-102(a)(2) of the UCC; (ii) to create, evidence and perfect the
precautionary Encumbrance granted pursuant to the provisions of Section 9.7(b);
and (iii) to perfect the security interest granted in the Security Agreement.

3.3   Closing Deliveries by the Purchaser

The Vendor acknowledges that, at the Closing, the Purchaser has delivered or has
caused to be delivered to the Vendor:

payment by a wire transfer of immediately available funds to the Vendor Account,
in the amount equal to the Purchase Price; and

the Kirin Consent and Direction, duly executed and delivered by the Purchaser.

--------------------------------------------------------------------------------



- 11 -

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE VENDOR

The Vendor hereby represents and warrants to the Purchaser as follows, subject
to Schedule 4, and acknowledges that the Purchaser is relying on such
representations and warranties in entering into this Agreement:

4.1   Organization, Standing and Power

The Vendor is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has full corporate power
and authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets and to carry on its business as presently
conducted.

The Vendor is not insolvent and no proceedings have been taken or authorized by
the Vendor, or to the Knowledge of the Vendor been taken or threatened by any
other Person, with respect to the bankruptcy, insolvency, liquidation,
dissolution or winding up of the Vendor. The Vendor will not become insolvent or
be put in insolvent circumstances or become unable to meet its obligations as
they become due, in each case within the meaning of applicable bankruptcy,
insolvency and similar laws to which the Vendor is subject, by or as a result of
entering into this Agreement or any Closing Document or immediately after the
Closing. The Vendor is not entering into this Agreement or any Closing Document
for the purpose of injuring, obstructing, impeding, defeating, hindering,
delaying, defrauding or oppressing the rights and claims of creditors or others
against the Vendor.

4.2   Authority, Execution and Delivery; Enforceability

The Vendor has full power and authority to execute and deliver this Agreement
and the Closing Documents and to sell, assign, transfer, convey and deliver the
Assigned Rights to the Purchaser and to perform all of the obligations to be
performed by the Vendor hereunder and under the Closing Documents. The execution
and delivery of this Agreement and the Closing Documents and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action of the Vendor. This Agreement and each Closing
Document have been duly executed and delivered by the Vendor and constitute the
Vendor's legal, valid and binding obligation, enforceable against the Vendor in
accordance with their respective terms, subject to creditors' rights and general
principles of equity.

4.3   No Conflicts

The execution and delivery of this Agreement and the Closing Documents by the
Vendor do not and will not, and the consummation of the transactions
contemplated hereby and thereby and the compliance by the Vendor with the terms
hereof and thereof will not:

conflict with, result in a breach or violation of, constitute a default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
benefit under, any provision of: (i) any applicable statute, law, ordinance,
rule or

--------------------------------------------------------------------------------



- 12 -

regulation of any Governmental Authority, or any judgment, order, writ, decree,
permit or license of any court or any Governmental Authority to which the Vendor
or its properties or assets may be subject; (ii) any agreement (whether written
or oral), commitment or instrument to which the Vendor is a party or by which
the Vendor or any of its assets is bound (including any agreement to which the
Vendor is a party relating to the Assigned Rights or the Licensed Technology);
or (iii) the bylaws of the Vendor;

result in the creation or imposition of any Encumbrance on the Kirin License
Agreement, the Assigned Rights or the Licensed Technology except as contemplated
in Section 9.7(b) and the Security Agreement in favour of the Purchaser; or

relieve any party (or their respective Affiliates) to the Kirin License
Agreement or the Brigham Agreements of any of its obligations or enable it to
terminate or suspend its obligations thereunder.

4.4   No Consent

No consent (other than as contemplated in the Kirin Consent and Direction),
approval, license, permit, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained or made by the
Vendor in connection with the execution and delivery by the Vendor of this
Agreement or any Closing Document, the performance by the Vendor of its
obligations under this Agreement or any Closing Document or the consummation of
any of the transactions contemplated hereby or thereby, including, for
certainty, the consent of any Affiliate or Sublicensee, to assign the Assigned
Rights to the Purchaser.

4.5   Ownership of Assigned Rights



The Vendor is the sole and exclusive owner of all legal and equitable title to
the Assigned Rights and has good and valid title to the Assigned Rights free and
clear of (i) all Encumbrances and (ii) any right of deduction, set- off,
counterclaim or offset for any reason except as contemplated in Sections 1.13,
5.5, 7.2, 10.1, 10.4 and 11.3 of the Kirin License Agreement. Upon completion of
the Closing and filing of the applicable UCC financing statements to perfect the
sale, if the Assigned Rights are "accounts" as defined in Section 9-102(a)(2) of
the UCC, the Purchaser will have acquired good and valid title to the Assigned
Rights, free and clear of (i) any and all Encumbrances of any kind whatsoever,
except for the Encumbrances in favour of the Purchaser contemplated in this
Agreement, and (ii) any right of deduction, set-off, counterclaim or offset for
any reason, except as expressly contemplated in Sections 1.13, 5.5, 7.2, 10.1,
10.4 and 11.3 of the Kirin License Agreement. The Vendor has not assigned, and
has not in any other way conveyed, transferred or granted any Encumbrance to any
Person in respect of, all or any portion of its right, title and interest in or
to the Assigned Rights or agreed or committed to do any of the foregoing.



Except for the Kirin License Agreement, the Brigham Agreements and this
Agreement, there are no contracts, arrangements or understandings (whether
written or oral) to which the Vendor is a party affecting the Assigned Rights.

--------------------------------------------------------------------------------



- 13 -

Other than the Purchaser under this Agreement, no Person has any entitlement to
receive, in whole or in part, any of the Royalties.

4.6   Kirin License Agreement; Brigham Agreements; SB Agreement

Each of the Kirin License Agreement and the Brigham Agreements is the legal,
valid and binding obligation of the Vendor and, to the Knowledge of the Vendor,
of each other party thereto, enforceable in accordance with its terms (subject
to laws affecting the rights of creditors generally and principles of equity)
and is in full force and effect.

There is no breach or default, or event which, either individually or in
aggregate, with other events, upon notice or passage of time, or both, would
reasonably be expected to give rise to any breach or default in the performance
of any of the Kirin License Agreement or any of the Brigham Agreements by the
Vendor or, to the Knowledge of the Vendor, by any counterparty thereto.

The Vendor has not waived any rights or defaults under the Kirin License
Agreement or any of the Brigham Agreements and has not released any counterparty
thereto, in whole or in part, and has not itself been released from any of its
obligations under the Kirin License Agreement or any of the Brigham Agreements
that would reasonably be expected to adversely affect the Assigned Rights.

A true, correct and complete certified copy of the Kirin License Agreement and
each of the Brigham Agreements has been delivered to the Purchaser concurrent
with the delivery of this Agreement. None of the Kirin License Agreement or the
Brigham Agreements has been cancelled, terminated, subordinated or rescinded, in
whole or in part. The Vendor has not received, and has no reasonable belief that
the Vendor may receive, any notice of a counterparty's intention to terminate or
request any amendment or consent to assignment of the Kirin License Agreement or
the Brigham Agreements. To the Knowledge of the Vendor, no Person that is a
party to such agreement has made any claim challenging the enforceability of any
of the Kirin License Agreement, the Brigham Agreements or the Vendor's rights in
or to the Assigned Rights. The Vendor has delivered a certified redacted copy of
the SB Agreements to the Purchaser concurrent with the delivery of this
Agreement, and none of the redacted provisions of the SB Agreements could
reasonably be expected to give rise to a Material Adverse Effect.

The Vendor has not assigned any of its rights or delegated any of its
obligations under the Kirin License Agreement or the Brigham Agreements, and
each of the Kirin License Agreement and the Brigham Agreements is free and clear
of all Encumbrances.

To the Knowledge of the Vendor, Kirin has not granted a sublicense pursuant to
Section 4.1 of the Kirin License Agreement.

Each of Kirin and the Vendor has complied with its obligations under Sections
4.5 and 4.6 of the Kirin License Agreement, respectively, and neither the Vendor
nor Kirin has exercised or has any grounds for exercising its remedies under
Sections 4.5 and 4.6 of the Kirin License Agreement, respectively.

--------------------------------------------------------------------------------



- 14 -

To the best information and belief of the Vendor: (i) no provision of the
SB Agreement restricts or limits the Vendor's right to grant the rights and
licenses granted to Kirin in the Kirin License Agreement; and (ii) the Vendor
does not expect any counterparty to the SB Agreement to restrict the Vendor's
and Kirin's right to make, have made, use or sell the Products in the Territory
in the Field on the terms and conditions specified in the Kirin License
Agreement.

4.7   Patents and Other Intellectual Property

Schedule 1.1(a) sets forth a complete list, including status, of all patent
applications and issued patents which comprise the Product Patent Rights. The
Vendor is the exclusive owner of the entire right, title and interest in and to
the Product Patent Rights and the Product Know-How in the Field, free and clear
of any Encumbrances, subject to the exclusive license to Kirin. The patents and
patent applications within the Product Patent Rights are valid and enforceable.
To the Knowledge of the Vendor, there are no facts that would reasonably lead to
the conclusion that any claim of an issued, unexpired patent in the Product
Patent Rights, or one whose expiration date has been extended by law, is invalid
or unenforceable to the extent that the invalidity or unenforceability thereof
would result in a Material Adverse Effect. The Vendor has not received, and to
the Knowledge of the Vendor Kirin has not received, written notice that any
Person has challenged or, to the Knowledge of the Vendor, threatened to
challenge the validity or enforceability of the Product Patent Rights in the
Territory. To the Knowledge of the Vendor, there is no infringement of the
Product Patent Rights by any Person in the Field in the Territory. Subject to
Kirin's exclusive license in the Field in the Territory, the Vendor has not
received any demand or claim by any Person that such Person has any ownership
interest in any of the Product Patent Rights, or that any of the Product Patent
Rights are, or may be, invalid or unenforceable or that any Product, or its
manufacture, use or sale, infringes upon or may infringe upon any patent,
copyright, trademark, trade secret or other intellectual property right of any
third party. All appropriate patent fees required to be paid with respect to all
patents and patent applications within the Product Patent Rights, including
those listed on Schedule 1.1(a), have been paid. To the Knowledge of the Vendor,
the sale of the Products in the Territory as currently sold by Kirin (including
its Affiliates and Sublicensees) does not infringe any issued patent or patent
application of any third party or infringe any other trademarks or trade secrets
of any third party. Neither the Vendor nor, to the Knowledge of the Vendor,
Kirin has requested any written opinions of counsel relating to any third party
patent or published patent application which may be considered to relate to any
Product.

Subject to Kirin's exclusive license in the Territory, to the Knowledge of the
Vendor, no third party has a claim or has claimed any ownership rights in the
Licensed Technology or received or is aware of any demand or claim by any Person
that any of the Licensed Technology or the Products is infringing or may
infringe upon any patent, copyright, trademark, trade secret or any other
intellectual property rights of any third party in the Territory.

Other than pursuant to the Kirin License Agreement, neither the Vendor nor, to
the Knowledge of the Vendor, Kirin has entered into any contract, agreement,
commitment or undertaking granting to any Person the right within the Territory
to use the Licensed Technology to make, have made, use or sell the Products.

--------------------------------------------------------------------------------



- 15 -

Neither the Vendor nor, to the Knowledge of the Vendor, Kirin has granted to any
Governmental Authority or any other Person a license relating to the Licensed
Technology in the Territory and, to the Knowledge of the Vendor, there is no
reason to believe that the Vendor or Kirin is or will be required to grant any
such license to any Governmental Authority or any other Person in the Territory.

[*]. The Marketed Product is being marketed by Kirin under the trademark
Regpara® pursuant to the terms of the Kirin License Agreement. The only License
Agreement Patent Rights covering the Marketed Product, any method for
identification of the Marketed Product, any process for manufacturing the
Marketed Product, any intermediate used in such process, any method to formulate
or deliver the Marketed Product, or any use of the Marketed Product are the
Product Patent Rights.

4.8   Litigation

There is no:

action, suit, claim or proceeding pending or, to the Knowledge of the Vendor,
threatened against the Vendor, or, to the Knowledge of the Vendor, against Kirin
or Brigham, in each case at law or in equity;

arbitration proceeding to which the Vendor or, to the Knowledge of the Vendor,
Kirin or Brigham is a party; or

any inquiry by any Governmental Authority pending or, to the Knowledge of the
Vendor, threatened against the Vendor or, to the Knowledge of the Vendor,
against Kirin or Brigham,

in each case, which, if adversely determined, would question the validity or
enforceability of the Licensed Technology, the Kirin License Agreement, the
Brigham Agreements or the Assigned Rights, or prevent the consummation of the
transactions contemplated by this Agreement or otherwise adversely affect the
Assigned Rights or the rights granted or licensed by the Vendor to Kirin under
the Kirin License Agreement.

There is no action or suit by the Vendor or, to the Knowledge of the Vendor,
Kirin pending or threatened in writing against others relating to the Licensed
Technology, the Kirin License Agreement, the Brigham Agreements, the SB
Agreement, the Assigned Rights or the Products.

The Product Patent Rights are not subject to any outstanding decree, order,
judgment, or stipulation restricting in any manner the use or licensing thereof
in the Territory by the Vendor or, to the Knowledge of the Vendor, Kirin. There
are no patent office proceedings, including oppositions, interferences or
re-examinations, relating to the Product Patent Rights in the Territory.

--------------------------------------------------------------------------------



- 16 -

4.9   Royalties

All Royalties required to be paid by Kirin pursuant to the Kirin License
Agreement for any period ending on or prior to July 1, 2009 have been paid in
full as and when due.

The Vendor has not received any payments from Kirin in respect of Royalties
payable for the period from July 1, 2009 to the date hereof.

4.10   Reports

The Vendor has provided to the Purchaser true, correct and complete copies of
all Royalty Reports received by the Vendor from Kirin as of the date hereof.

4.11   Expenses

The Purchaser will not be liable for any brokerage commission, finder's fee or
other like payment in connection with the transactions contemplated by this
Agreement because of any action taken by, or agreement or understanding reached
by, the Vendor.

4.12   Disclosure

No representation or warranty made by the Vendor in this Agreement contains any
untrue statement of a material fact or omits to state any material fact
necessary to make any such representation or warranty not misleading to a
prospective buyer of the Assigned Rights.

4.13   Compliance with Laws

The Vendor is in compliance in all material respects with all laws, statutes,
ordinances, regulations, rules, decrees and orders of Governmental Authorities
of the United States of America applicable to the Vendor or its business.

4.14   [*]

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Vendor as follows and
acknowledges that the Vendor is relying on such representations and warranties
in entering into this Agreement:

5.1   Organization

The Purchaser is a Société à responsabilité limitée duly organized, validly
existing and in good standing under the laws of the Grand Duchy of Luxembourg
and has full corporate power and authority and possesses all governmental
franchises, licences, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to carry on its
business as presently conducted.

--------------------------------------------------------------------------------



- 17 -

5.2   Authorization

The Purchaser has full power and authority to execute and deliver this Agreement
and to perform all of the obligations to be performed by the Purchaser
hereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action of the Purchaser. This Agreement has been duly executed and
delivered by the Purchaser and constitutes the Purchaser's legal, valid and
binding obligation, enforceable against the Purchaser in accordance with its
terms.

5.3   No Conflicts

The execution and delivery of this Agreement by the Purchaser do not, and the
consummation of the transactions contemplated hereby and the compliance by the
Purchaser with the terms hereof will not conflict with, result in a breach or
violation of, constitute a default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under, any
provision of: (a) any applicable statute, law, ordinance, rule or regulation of
any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any court or any Governmental Authority to which the Purchaser or its
properties or assets may be subject; (b) any material contract, commitment or
instrument to which the Purchaser is a party or by which the Purchaser or any of
its assets is bound; or (c) the governing documents of the Purchaser.

5.4   No Consent

No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Person is required to be obtained
or made by the Purchaser in connection with the execution and delivery by the
Purchaser of this Agreement, the performance by the Purchaser of its obligations
under this Agreement or the consummation of any of the transactions contemplated
hereby.

5.5   Expenses

The Vendor will not be liable for any brokerage commission, finder's fee or
other like payment in connection with the transactions contemplated by this
Agreement because of any action taken by, or agreement or understanding reached
by, the Purchaser.

5.6   Litigation

There is no:

action, suit, claim or proceeding pending or, to the knowledge of the Purchaser,
threatened against the Purchaser, at law or in equity;

arbitration proceeding to which the Purchaser is a party; or

any inquiry by any Governmental Authority pending or, to the knowledge of the
Purchaser, threatened against the Purchaser,

--------------------------------------------------------------------------------



- 18 -

in any case which, if adversely determined, would prevent the consummation of
the transactions contemplated by this Agreement.

ARTICLE 6
COVENANTS

6.1   Remittance of Royalties

The Vendor and the Purchaser shall direct Kirin pursuant to the Kirin Consent
and Direction to make payments in respect of the Royalties included in the
Purchaser Royalty Interest that become payable during the Term directly to the
Purchaser Account, but otherwise in the manner provided in the Kirin License
Agreement.

If, notwithstanding the terms of the Kirin Consent and Direction, Kirin, any
Sublicensee or Affiliate of Kirin or any other Person makes any payment on
account of the Purchaser Royalty Interest to the Vendor, then the Vendor shall
be deemed to be holding such funds in trust for the Purchaser and shall
promptly, and in any event no later than three (3) Business Days following the
receipt by the Vendor of such payment, remit the entire amount of such payment
to the Purchaser without deduction, set-off, claim, counterclaim or offset;
provided, however, that if the Purchaser notifies the Vendor in writing that any
amount required to be remitted to the Purchaser by Kirin or any Sublicensee or
Affiliate was not remitted to the Purchaser, and the Purchaser has confirmed
with Kirin or such Sublicense or Affiliate that such amount was instead remitted
to the Vendor, then the Vendor shall promptly remit such amounts to the
Purchaser and, in any event, within one (1) Business Day of receipt of such
notice from the Purchaser.

All payments referred to in Sections 6.1(a) and 6.1(b) shall be made by wire
transfer of immediately available funds to the Purchaser Account or otherwise as
the Purchaser may direct Kirin in writing (with a copy to the Vendor) or notify
the Vendor in accordance with Section 9.3, as applicable.

If at any time the Purchaser receives or has received any payment or other money
relating to the Licensed Technology that is not in respect of the Assigned
Rights or that the Purchaser is not otherwise entitled to under this Agreement
or a Closing Document, the Purchaser shall be deemed to be holding such funds in
trust for the Vendor and shall forthwith upon receipt of such funds and, in any
event, within five (5) Business Days thereof, deliver the same to the Vendor
Account, or otherwise as the Vendor may notify the Purchaser in accordance with
Section 9.3, without deduction, set-off, claim, counter-claim or offset.

6.2   Maintenance of Kirin License Agreement and other Agreements



At all times and from time to time during the Term, the Vendor shall: (i) comply
fully with all of its obligations under the Kirin License Agreement and the
Brigham Agreements; and (ii) immediately notify the Purchaser in writing in the
event the Vendor receives notice from or on behalf of a counterparty to the
Kirin License Agreement or any of the Brigham Agreements that the Vendor is in
default thereunder or that a party thereto has terminated or intends to
terminate the Kirin License Agreement or the Brigham Agreements.



--------------------------------------------------------------------------------



- 19 -

During the Term, the Vendor shall not, without prior written consent of the
Purchaser: (i) sell, assign, transfer, convey, deliver, create any Encumbrance
on or otherwise dispose of any right, interest or obligation in, to or under the
Kirin License Agreement or the Brigham Agreements; (ii) forgive, release or
compromise any Royalties owed by or to become owing to the Vendor pursuant to
the Kirin License Agreement; (iii) amend, modify, supplement, restate or
otherwise alter any of the Kirin License Agreement, the Brigham Agreements [*]
in a manner which, either individually or in the aggregate, could reasonably be
expected to adversely affect the Assigned Rights or, in any case, amend the
definition of Net Sales for the purpose of changing or replacing the reference
to "IMS (NHI Price)"; (iv) terminate the Kirin License Agreement or the Brigham
Agreements; (v) subcontract or otherwise delegate or assign any or all of the
Vendor's obligations under the Kirin License Agreement or the Brigham
Agreements; or (vi) consent to any of the foregoing.

6.3   Reports; Other Information



If, notwithstanding the terms of the Kirin Consent and Direction, any Report
required by this Agreement to be delivered to the Purchaser is delivered to, or
otherwise received by or on behalf of the Vendor, the Vendor shall promptly, and
in any event no later than three (3) Business Days following the receipt thereof
by or on behalf of the Vendor, deliver such Report to the Purchaser in
accordance with Section 9.3 (without the necessity of delivering a copy to the
Purchaser's counsel) by overnight courier service.



The Vendor shall provide to the Purchaser, as promptly as practicable, but in
any event within five (5) Business Days of receipt by the Vendor: (i) copies of
any notice, report or other written communication with, from or on behalf of
Kirin or any other Person directly relating to the Kirin License Agreement, the
Brigham Agreements, the SB Agreement, the Kirin Consent and Direction or the
Assigned Rights, in each case to the extent the foregoing could, individually or
in the aggregate, reasonably be expected to result in an adverse effect to the
Assigned Rights; (ii) copies of any notice, report or other written
communication with, from or on behalf of Kirin or any other Person relating to
any of the Licensed Technology, any sublicense agreement with any Sublicensee or
Affiliate, any Product, the total amounts invoiced in respect of the Net Sales
of the Products sold by Kirin, its Affiliates or Sublicensees, the Royalties or
any other matters reasonably related thereto, in each case, to the extent the
foregoing relates to any Assigned Rights or would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect;
(iii) notice (in writing in reasonable detail) of any oral communication with,
from or on behalf of Kirin which would reasonably be understood to be a material
development with respect to any of the Assigned Rights or the Products; and (iv)
notice of any actions, suits, claims, investigations or proceedings commenced or
threatened in writing against, relating to or involving or otherwise affecting
the Kirin License Agreement, any sublicense agreement with any Sublicensee or
Affiliate, the Brigham Agreements, the SB Agreement, any Product, the total
amounts invoiced in respect of the Net Sales of the Products sold by Kirin, its
Affiliates or Sublicensees, the Royalties or any other matters reasonably
related thereto to the extent the foregoing relates to any Assigned Right or
would reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect.

--------------------------------------------------------------------------------



- 20 -

6.4   Audit Rights

During the Term, and for eighteen (18) months thereafter in the case of any
termination of this Agreement pursuant to Section 7.1(ii), 7.1(iii) or 7.1(iv),
the Vendor shall not exercise its inspection and audit rights under Section 11.2
of the Kirin License Agreement without the prior written consent of the
Purchaser in its reasonable discretion. In addition, the Vendor shall cooperate
with the Purchaser to exercise or cause the exercise of the Vendor's inspection
and audit rights under Section 11.2 of the Kirin License Agreement at the
Purchaser's direction and at the sole cost and expense of the Purchaser. For
certainty, the Purchaser shall be entitled to receive from Kirin all amounts in
respect of any underpayment of Royalties owing in respect of Net Sales giving
rise to Royalties included in the Purchaser Royalty Interest pursuant to Section
11.2 of the Kirin License Agreement, and the Purchaser shall be responsible for
paying to Kirin all amounts in respect of any overpayments of Royalties in
respect of Net Sales giving rise to Royalties included in the Purchaser Royalty
Interest pursuant to Section 11.2 of the Kirin License Agreement and actually
received by the Purchaser as contemplated in this Agreement.

6.5   Patent Obligations

The Vendor shall, subject to the rights of Kirin under the Kirin License
Agreement: (i) to the full extent allowed by law, prosecute and maintain in full
force and effect each pending patent application included in the Product Patent
Rights in the Territory; and (ii) maintain and keep in full force and effect any
issued Product Patent Rights in the Territory. The Vendor shall provide or cause
to be provided to the Purchaser copies of all correspondence with any patent
office or counsel's analysis in writing relating to the Product Patent Rights in
the Territory, including drafts of responses with sufficient time to provide the
Purchaser time to review and comment on each response.

The Vendor shall pursue and prosecute any claim under any Product Patent Right
applicable within the Territory that could reasonably be necessary or
advantageous for the Vendor to fulfill its obligations under the Kirin License
Agreement and in respect of which the Vendor is advised by the Purchaser's
patent counsel has a reasonable legal basis for allowance. The Vendor will not
abandon prosecution of any pending claim under a Product Patent Right within the
Territory without the prior written consent of the Purchaser acting reasonably.
In addition, prior to issuance of a patent from a pending patent application
included in the Product Patent Rights or abandonment of a patent application
included in the Product Patent Rights, in each case within the Territory, the
Vendor shall file, to the extent permitted by law, a continuation or divisional
application of the patent application unless: (i) the Vendor has prior written
consent from the Purchaser not to file such a continuation or divisional
application; or (ii) as of the date of such issuance or abandonment, the term of
all the Product Patent Rights has expired.

If the Vendor proposes not to pay or to continue to pay all required maintenance
or other government fees as are necessary or desirable to diligently maintain
any issued patent included in the Product Patent Rights within the Territory,
the Vendor shall promptly notify the Purchaser of such proposal prior to making
any decision in respect thereof. The Purchaser shall have the right (but not the
obligation) to assume responsibility for maintenance of such Product

--------------------------------------------------------------------------------



- 21 -

Patent Right in the relevant countries in the Territory at the Purchaser's
expense, provided that, if the Purchaser chooses to exercise such right, the
Purchaser shall notify the Vendor thereof in writing within a reasonable period
of time.

If the Vendor shall have received written notice of infringement of any Product
Patent Right in the Territory and none of the Vendor, Kirin or any other Person
has initiated legal proceedings against such infringer as permitted pursuant to
the Kirin License Agreement, then, subject to the terms of the Kirin License
Agreement, if requested by the Purchaser, the Vendor shall initiate legal
proceedings against such infringer with counsel selected by the Purchaser and at
the Purchaser's expense, and the Purchaser will have the right to control such
legal action. The Vendor will cooperate fully with the Purchaser in any such
legal action.

Upon the reasonable request of the Purchaser, the Vendor will permit the
Purchaser, at the Purchaser's expense, to review and comment on the Vendor's
proposed litigation strategy and any documents proposed to be filed in court or
served on a third party by the Vendor in connection with any action or legal
proceeding relating to the infringement of any of the Product Patent Rights;
provided, however, that unless the Purchaser is in control of any such action or
proceeding as contemplated in Section 6.5(d), the Vendor will not be required to
accept the Purchaser's comments regarding its litigation strategy or documents.

The Vendor may not sell, assign, transfer, otherwise dispose of or abandon any
Product Patent Right in the Territory during the Term to any Person without the
prior written consent of the Purchaser, acting reasonably.

If any of the NPS Patent Rights or the NPS Know-How in the Territory arising
after the Closing covers (i) Products, (ii) any method for identification of
Products, (iii) any process for manufacturing Products, (iv) any intermediate
used in such process, (v) any method to formulate or deliver Products, or (vi)
any use of Products (the relevant License Agreement Patent Rights or License
Agreement Know- How, as applicable, the "Additional Patent Rights" or
"Additional Know-How"), the Additional Patent Rights shall be deemed to be
included in the Product Patent Rights and the Product Know-How. In the event any
of the License Agreement Patent Rights or the License Agreement Know-How in the
Territory arising after the Closing covers the items enumerated in clauses (i),
(ii), (iii), (iv), (v) or (vi) in the preceding sentence, the Vendor shall
direct Kirin to thereafter pay to the Purchaser any additional payments of
amounts that constitute Royalties as a result thereof which the Vendor is
entitled to receive under the Kirin License Agreement due to such additional
License Agreement Patent Rights or License Agreement Know-How.

If Kirin sells any Compound, other than the Marketed Product, within the
Territory in the Product Field, the Vendor shall include all such Compounds in
the Products and shall direct Kirin to thereafter pay to the Purchaser any
additional payments of amounts that constitute Royalties as a result thereof
which the Vendor is entitled to receive under the Kirin License Agreement.

--------------------------------------------------------------------------------



- 22 -

6.6   [*]

6.7   Termination of Kirin License Agreement; New License Agreement



If:

at any time following termination of the Kirin License Agreement [*]; or

[*],

and at such time the Licensed Technology remains economically valuable (as
determined by the Purchaser acting reasonably), then the Vendor shall thereafter
use commercially reasonable efforts to enforce its rights under [*] the Kirin
License Agreement, [*] that are expressly provided to survive the termination or
expiration thereof (including with respect to the Licensed Technology) and for a
period of 12 months following the effective date of any such termination use
commercially reasonable efforts: (A) to negotiate, execute and deliver (x) a new
license agreement (the "New License Agreement") for the license of the Licensed
Technology (in the Territory or any country in the Territory, as applicable (in
each case for clarity, as defined in the Kirin License Agreement)), on terms
that are substantially similar (when taken as a whole) as those contained in [*]
the Kirin License Agreement, as applicable, and that do not adversely affect the
Assigned Rights, or (y) any other arrangement for the exploitation of the
Licensed Technology (in the Territory or any country in the Territory, as
applicable (in each case for clarity, as defined in the Kirin License
Agreement)), in each case providing for the payment of royalties or other
consideration to the same extent and for the same period of time that Royalties
are payable to the Vendor pursuant to [*] the Kirin License Agreement, as
applicable, or the economic equivalent thereof on terms that are reasonably
satisfactory to the Purchaser and the Vendor (collectively, the "New
Arrangement"); and (B) to obtain all approvals and consents which are necessary
in connection therewith.

The Vendor shall obtain the Purchaser's written consent prior to entering into
any New Arrangement and shall keep the Purchaser reasonably informed as to the
status of negotiations with respect to and completion of the New Arrangement.
Promptly upon the Vendor entering into the New Arrangement, the Vendor shall
provide the Purchaser with a certified true, correct and complete copy of the
agreement or contract relating to the New Arrangement and the Purchaser shall be
entitled to all royalties and other consideration payable to the Vendor under
such New Arrangement to the same extent and under the same terms as set forth in
the definition of the Purchaser Royalty Interest herein (the "New Royalty
Interest").

If the Vendor does not complete such negotiation, execution and delivery and
obtain such approvals and consents within 12 months of commencing the process of
obtaining a New License Agreement, then the Vendor shall provide reasonable
assistance to and cooperate with the Purchaser, at the Purchaser's cost and
expense, and the Purchaser shall be authorized in the name of the Vendor for the
benefit of the Purchaser, at the Purchaser's sole discretion, cost and expense
(including the Purchaser's payment of the Vendor's reasonable attorney fees in
connection therewith, if any), to negotiate, execute and deliver a New License
Agreement for the license of the Licensed Technology on terms that are no more
extensive (when taken as a whole), without the Vendor's permission, than the
terms contained in [*] the Kirin License Agreement, as

--------------------------------------------------------------------------------



- 23 -

applicable, but in any event, with respect to the following matters, the New
License Agreement shall include provisions at least as favourable to the Vendor
as those contained in [*] the Kirin License Agreement, as applicable:
disclaimers of the Vendor's liability, intellectual property ownership and
control, commercialization diligence and indemnification of the Vendor. In the
event the Vendor enters into a New Arrangement, the Vendor agrees to comply with
the provisions of this Agreement in connection with the New License Agreement
and references herein to the Purchaser Royalty Interest, the Kirin License
Agreement and the Assigned Rights shall be deemed to be references to the New
Purchaser Royalty Interest, the New License Agreement, and all of the right,
title and interest (but none of the obligations) of the Vendor in and to the New
License Agreement, respectively, and references to [*] Kirin shall be deemed to
be references to the other party to the New License Agreement and that other
party's Affiliates.

6.8   Confidentiality

All information furnished by the Purchaser to the Vendor or by the Vendor to the
Purchaser in connection with this Agreement and the transactions contemplated
hereby (including pursuant to the Two-Way Non-Disclosure Agreement), as well as
the terms, conditions and provisions of this Agreement and any other agreement
delivered pursuant hereto, shall be kept confidential by the Vendor and the
Purchaser and shall be used by the Vendor and the Purchaser only in connection
with this Agreement and the transactions contemplated hereby, except in
connection with the enforcement of rights under this Agreement and except to the
extent that such information: (i) is already known (and not subject to
confidentiality) by the party to whom the information is disclosed or in the
public domain at the time the information is disclosed; (ii) thereafter becomes
lawfully obtainable from other sources other than as a result of a breach of an
obligation of confidentiality; (iii) is required to be disclosed in any document
to be filed with any Governmental Authority; or (iv) is required to be disclosed
under securities laws or regulations applicable to the Vendor, the Purchaser or
their respective Affiliates, or by court or administrative order.
Notwithstanding the foregoing, the Purchaser may disclose such information to
its manager and partners and each of its and their respective Affiliates,
directors, officers, investors, bankers, financing sources, ratings agencies,
advisors, trustees and representatives and the Vendor may disclose such
information to its Affiliates, directors, officers, bankers, advisors,
investors, financing sources, strategic partners and representatives, provided
that such Persons shall be informed of the confidential nature of such
information and shall be obligated to keep such information confidential
pursuant to the terms of this Section 6.8.

The parties shall use reasonable efforts, acting in good faith, to cooperate
with each other with respect to the scope and substance of all disclosures
regarding this Agreement to or as required by any Governmental Authority,
including the United States Securities and Exchange Commission. In addition, the
parties will coordinate in advance with each other in connection with the
redaction of certain provisions of this Agreement with respect to any SEC
filings of this Agreement, and each party shall use commercially reasonable
efforts to seek confidential treatment for such terms if so requested by the
other party. Notwithstanding the foregoing, each party shall ultimately retain
control over the scope of information to be disclosed to any Governmental
Authority for purposes of complying with any applicable law.

The parties shall be free to publicly disclose information contained in any
materials that have previously been approved for public disclosure by the other
party, without

--------------------------------------------------------------------------------



- 24 -

further approvals from the other party hereunder, to the extent there have been
no material additions or changes thereto.

The Purchaser acknowledges that the Vendor will, after Closing, make a public
announcement of the transactions contemplated by this Agreement in the form of
the press release set out in Schedule 6.8(d). Except as set forth in this
Section 6.8, no announcement or other disclosure, public or otherwise,
concerning the financial or other terms of this Agreement shall be made, either
directly or indirectly, by any party hereto without first obtaining the written
approval of the other party and agreement upon the nature and text of such
announcement or disclosure, such approval and agreement not to be unreasonably
withheld or delayed.

The confidentiality obligations set forth in this Section 6.8 shall survive for
five (5) years after termination of this Agreement pursuant to Section 7.1.

6.9   Books and Records

Each of the parties will treat the sale and assignment to the Purchaser of the
Assigned Rights pursuant to Section 2.1 as a sale and assignment on its books
and records.

6.10   Cure Period; Purchaser May Perform



Subject to the Purchaser's rights specified in Section 6.10(b), the Vendor or
the Purchaser, as applicable (a "Breaching Party"), shall have sixty (60) days
after receiving notice (a "Default Notice") from the other party (the "Notifying
Party") to cure the breach of any covenant contained in this Agreement or in any
Closing Document prior to the Notifying Party exercising any remedies under this
Agreement, any Closing Document or at law or in equity.

If the Vendor fails to observe or perform any covenant, condition or agreement
contained in this Agreement, and such failure remains unremedied thirty (30)
days after a Default Notice is delivered to the Vendor by the Purchaser, then
the Purchaser may (but shall not be obliged to) perform, or cause performance
of, such covenant, condition or agreement, provided that the Purchaser shall in
any event first have given the Vendor written notice of its intent to do the
same either in the Default Notice or otherwise.

6.11   Grant of Security Interest

The Vendor shall enter into and perform its obligations under the Security
Agreement or any security agreement to be entered into by the Vendor and the
Purchaser in accordance with Section 6.6, including, as general and continuing
security for the due payment and performance of all of the Vendor's obligations
under this Agreement, the grant to the Purchaser of a legal, valid and
enforceable first priority security interest in and to the Licensed Technology
and the Kirin License Agreement, on the terms of and subject to the conditions
contained in the Security Agreement.

--------------------------------------------------------------------------------



- 25 -

6.12   Costs and Expenses

Each party shall be responsible for and bear all of its own costs and expenses
(including attorney fees and any brokers, finders or investment banking fees or
prior commitment in respect thereof) incurred in connection with this Agreement
and the Closing.

6.13   No Contravention of Vendor's Residual Rights; End of Term

The Purchaser shall not take any action or omit to take any action that would
materially impair the Vendor's residual rights in, to or under the Kirin License
Agreement.

At the end of the Term, the Purchaser shall take such actions, and execute such
documents, certificates and instruments as reasonably requested by the Vendor to
terminate the security interests granted by the Vendor hereunder and pursuant to
the Security Agreement and to direct Kirin to thereafter pay the royalties under
the Kirin License Agreement and deliver the Reports to the Vendor or to such
other Person as the Vendor may determine in its sole discretion.

6.14   Compliance with Laws

During the Term, the Vendor will comply in all material respects with all laws,
statutes, ordinances, regulations, rules, decrees and orders of Governmental
Authorities of the United States of America applicable to the Vendor or its
business.

6.15   New Classes of Notes Under Indenture



Prior to issuing any new class of Notes (as such term is defined in the
Indenture) pursuant to the Indenture, including any Class C Notes (as such term
is defined in the Indenture) contemplated in the Fourth Supplemental Indenture,
the Vendor shall cause Cinacalcet Royalty Sub (or any successor thereto) to use
its best efforts to exclude from the definitions of "Royalty Rights" and
"Licensed Technology" in the Indenture (and any related provisions in the
Indenture and, if applicable, the Cinacalcet Purchase Agreement), to the extent
applicable to any such new class of Notes (as such term is defined in the
Indenture): (i) all payments and other rights which would be deemed to be
Assigned Rights under this Agreement pursuant to Section 6.6(b)(iii) of this
Agreement in the circumstances contemplated in Section 6.6, and (ii) the
Licensed Technology (for clarity, as such term is defined in this Agreement).
For purposes of the foregoing, "best efforts" shall not require the expenditure
of funds, the giving of value in kind or the making of other economic concession
by the Vendor or Cinacalcet Royalty Sub, in each case to or for the benefit of
the Noteholders (as such term is defined in the Indenture).

The parties acknowledge and agree that the intended consequence of the best
efforts obligation of the Vendor in Section 6.15(a) is that, to the extent that
the Indenture is actually amended as contemplated in Section 6.15(a), all
references in this Agreement to Outstanding Notes (as such term is defined in
the Indenture) will refer to the Class A Notes, the Class B Notes and any
Refinancing Notes (as such terms are defined in the Indenture) and not to any
other class of Notes (as such term is defined in the Indenture) that may be
issued after the date of this Agreement.

--------------------------------------------------------------------------------



- 26 -

ARTICLE 7
TERMINATION; SURVIVAL

7.1   Termination

This Agreement shall terminate on the earlier of: (i) the Termination Date; (ii)
the expiration of the Kirin License Agreement pursuant to Section 6.1 thereof;
(iii) the failure by the Vendor or the Purchaser to enter into a New License
Agreement in accordance with Section 6.7 following the termination of [*] the
Kirin License Agreement in the circumstances contemplated in Section 6.7(a); or
(iv) the written agreement of the Vendor and the Purchaser.

7.2   Survival



The representations and warranties in Sections 4.1 (Organizational, Standing and
Power), 4.2 (Authority, Execution and Delivery; Enforceability), 4.5 (Ownership
of Assigned Rights), 4.6(a) (Validity of Kirin License Agreement and Brigham
Agreements, etc.), 4.6(d) (Copies of the Kirin License Agreement and Brigham
Agreements, etc.), 4.6(e) (No Assignment of Rights, etc.), 4.7(a)
(Representations with Respect to Patents, etc.), 4.7(b) (No Third Party Claims
in Patents, etc.), 4.7(d) (No Third Party Licensed, etc.), 4.7(e) (No Other
Compounds, etc.), 4.14 [*], 5.1 (Organization) and 5.2 (Authorization) shall
survive the Closing until the Termination Date. The other representations and
warranties in Article 4 and Article 5 shall survive the Closing until the second
anniversary of the date hereof. No claim for any breach of a representation or
warranty or any claim for indemnification based on a breach of representation or
warranty shall be made following the date when the applicable representation or
warranty expires.



Other than as expressly provided herein, to the extent not performed, covenants
shall survive the Closing until the termination of this Agreement pursuant to
Section 7.1.

ARTICLE 8
INDEMNITY

8.1   Indemnification by the Vendor

The Vendor shall indemnify the Purchaser, and its officers, directors, managers,
partners, trust beneficiaries, agents and representatives against, and hold each
of them harmless from, any Damages suffered or incurred by any such Person
arising from, relating to or otherwise in respect of:

any breach of any representation or warranty of the Vendor contained in this
Agreement or any Closing Document;

any breach of any covenant of the Vendor contained in this Agreement or any
Closing Document;

any liability or obligation of the Vendor arising under or relating to the
Brigham Agreements, SB Agreement, [*]; and

--------------------------------------------------------------------------------



- 27 -

any deduction, set-off, claim, counterclaim or offset by Kirin or any of its
Affiliates or Sublicensees against any payment that the Purchaser is entitled to
receive pursuant to this Agreement in respect of the Assigned Rights if such
right of deduction, set-off, claim, counterclaim or offset (i) relates to any
obligation or liability that arose prior to the commencement of the Term, (ii)
is made in accordance with Section 7.2 of the Kirin License Agreement in the
event the Kirin License Agreement is terminated by Kirin for a material failure
or neglect in the performance of a material obligation by the Vendor pursuant to
Section 6.3 of the Kirin License Agreement, (iii) is made to satisfy any tax
paid or required to be withheld by Kirin, any of its Affiliates or Sublicensees
on account of royalties or other payments payable to the Vendor under the Kirin
License Agreement as contemplated in Section 11.3 of the Kirin License
Agreement, or (iv) is not expressly contemplated in the Kirin License Agreement.

8.2   Indemnification by the Purchaser

The Purchaser shall indemnify the Vendor, its directors, officers, shareholders
and representatives against, and hold them harmless from, any Damages suffered
or incurred by any such Person arising from, relating to or otherwise in respect
of:

any breach of any representation or warranty of the Purchaser contained in this
Agreement; and

any breach of any covenant of the Purchaser contained in this Agreement.

8.3   Procedure for Claims

Third Party Claims. In order for a person (the "indemnified party") to be
entitled to any indemnification provided for under Section 8.1 or 8.2 in respect
of, arising out of or involving a claim made by any Person against the
indemnified party (a "Third Party Claim"), such indemnified party must notify
the indemnifying party in writing (and in reasonable detail) of the Third Party
Claim within ten (10) Business Days after receipt by such indemnified party of
notice of the Third Party Claim; provided, however, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the indemnifying party shall have been actually and materially
prejudiced as a result of such failure. Thereafter, the indemnified party shall
deliver to the indemnifying party, within five (5) Business Days after the
indemnified party's receipt thereof, copies of all notices and documents
(including court papers) received by the indemnified party relating to the Third
Party Claim.

Assumption. If a Third Party Claim is made against an indemnified party, the
indemnifying party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
indemnifying party; provided, however, that such counsel is not reasonably
objected to by the indemnified party. Should the indemnifying party so elect to
assume the defense of a Third Party Claim, the indemnifying party shall not be
liable to the indemnified party for any legal expenses subsequently incurred by
the indemnified party in connection with the defense thereof. If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and

--------------------------------------------------------------------------------



- 28 -

to employ counsel, at its own expense, separate from the counsel employed by the
indemnifying party, it being understood that the indemnifying party shall
control such defense. The indemnifying party shall be liable for the fees and
expenses of counsel employed by the indemnified party for any period during
which the indemnifying party has not assumed the defense thereof. If the
indemnifying party chooses to defend or prosecute a Third Party Claim, all the
indemnified parties shall cooperate in the defense or prosecution thereof. Such
cooperation shall include the retention and (upon the indemnifying party's
request) the provision to the indemnifying party of records and information that
are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. Whether or not the indemnifying
party assumes the defense of a Third Party Claim, the indemnified party shall
not admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the indemnifying party's prior written consent
(which consent shall not be unreasonably withheld). If the indemnifying party
assumes the defense of a Third Party Claim, the indemnified party shall agree to
any settlement, compromise or discharge of a Third Party Claim that the
indemnifying party may recommend and that by its terms obligates the
indemnifying party to pay the full amount of the liability in connection with
such Third Party Claim, which releases the indemnified party completely in
connection with such Third Party Claim and that would not otherwise adversely
affect the indemnified party.

Other Claims. In the event any indemnified party has a claim against any
indemnifying party under Section 8.1 or 8.2 that does not involve a Third Party
Claim being asserted against or sought to be collected from such indemnified
party, the indemnified party shall deliver notice of such claim with reasonable
promptness to the indemnifying party. The failure by any indemnified party so to
notify the indemnifying party shall not relieve the indemnifying party from any
liability that it may have to such indemnified party under Section 8.1 or 8.2,
except to the extent that the indemnifying party demonstrates that it has been
materially prejudiced by such failure.

8.4   Tax Matters

The Purchaser acknowledges that neither the Vendor nor any of its employees or
Affiliates has rendered any tax advice related to the receipt by the Purchaser
of payments pursuant to this Agreement and that neither the Vendor nor any of
its employees or Affiliates has provided any representation regarding the
application of the tax law of any jurisdiction to the Purchaser in connection
with the receipt of such payments. Neither the Vendor nor any of its employees
or Affiliates shall be liable or otherwise incur an obligation to the Purchaser
as a result of any tax liabilities (including any penalties or fines) incurred
by the Purchaser arising out of, or resulting from, the Purchaser's tax planning
in connection with the consummation of the transactions contemplated herein;
provided, however, that the foregoing shall not relieve the Vendor of any
obligation arising under Section 8.1(a).

--------------------------------------------------------------------------------



- 29 -

ARTICLE 9
MISCELLANEOUS

9.1   Further Assurances

After the Closing, from time to time, as and when requested by any party, each
party shall execute and deliver, or cause to be executed and delivered, all such
documents, certificates and instruments, and shall take, or cause to be taken,
all such further or other actions, as such other party may deem reasonably
necessary, desirable or appropriate to carry out all of the provisions of this
Agreement and to consummate all of the transactions contemplated by this
Agreement and the Closing Documents (for certainty, including in the
circumstances contemplated in Section 9.6 or Section 6.7).

9.2   Specific Performance

Each of the parties hereto acknowledges that the other party may have no
adequate remedy at law if it fails to perform any of its obligations under this
Agreement. In such event, each of the parties agrees that the other party shall
have the right, in addition to any other rights it may have (whether at law or
in equity), to pursue equitable remedies such as injunction and specific
performance of this Agreement.

9.3   Notices

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent electronically, by
facsimile or e-mail (with proof of electronic transmission), or sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, facsimile or e-mail, or if
mailed, three Business Days after mailing (one Business Day in the case of
express mail or overnight service), as follows:

if to the Purchaser:

[*]

if to the Vendor:

[*]

or to such other address or addresses as the Purchaser or the Vendor may from
time to time designate by notice as provided herein.

9.4   Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties hereto. This Agreement may not be
assigned in whole or in part by either party without the prior written consent
of the other party; provided,

--------------------------------------------------------------------------------



- 30 -

however, that the Purchaser may assign this Agreement in whole or in part
without the prior written consent of the Vendor: (a) by way of security to a
financial institution or other lender, (b) to any Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Purchaser, (c) to a special purpose vehicle
created to be bankruptcy remote or for financing purposes or (d) as part of a
sale of a material part of the Purchaser, in any case whether by way of
reorganization or otherwise, and the Purchaser shall give prompt notice of any
such assignment to the Vendor within ten (10) Business Days after the occurrence
thereof.

9.5   No Partnership

Nothing in this Agreement shall be deemed in any way or for any purpose to
constitute either party as a partner of the other party in the conduct of any
business. For all purposes of this Agreement, the parties are independent
contractors. Except to the limited extent expressly provided in this Agreement,
neither party shall have the authority to bind, obligate or represent the other
party.

9.6   Entire Agreement

This Agreement, the Kirin Consent and Direction, the Bill of Sale and the
Security Agreement, including the Schedules and Exhibits hereto and thereto,
together constitute the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter (including, for certainty, the letter of intent dated November 10, 2009
and the Two-Way Non-Disclosure Agreement).

9.7   True Sale Security Agreement

The Vendor and the Purchaser intend and agree that the sale, assignment,
transfer, conveyance and delivery of the Assigned Rights at the Closing be and
is a true sale by the Vendor to the Purchaser that is absolute and irrevocable
and that provides the Purchaser with the full benefits of ownership of the
Assigned Rights from and after the Closing, and neither the Vendor nor the
Purchaser intends the transactions contemplated hereunder to be, or for any
purpose to be characterized as, a loan from the Purchaser to the Vendor. The
Vendor waives any right to contest or otherwise assert that this Agreement is
other than a true sale by the Vendor to the Purchaser under applicable law,
which waiver shall be enforceable against the Vendor in any bankruptcy or
insolvency proceeding relating to the Vendor. If, notwithstanding the intention
of the parties hereto, the sale by the Vendor of the Assigned Rights shall be
characterized as a loan and not a sale, or such sale shall for any reason be
ineffective or unenforceable, then this Agreement shall be deemed to constitute
a security agreement under the UCC and applicable law. The Vendor consents to
the Purchaser filing any UCC financing statements that in the Purchaser's
determination may be necessary to evidence the Purchaser's ownership of the
Assigned Rights.

Solely as a precaution, in the event a court of competent jurisdiction should
hold for any reason that the sale, assignment, transfer, conveyance and delivery
to the Purchaser of the Assigned Rights at the Closing is not a "true sale" at
law and that the Purchaser only has a

--------------------------------------------------------------------------------



- 31 -

security interest in the Assigned Rights, the Vendor hereby grants as continuing
security for the due and timely payment and performance by the Vendor of all of
its indebtedness, liabilities and obligations (whether direct, indirect,
absolute, contingent or otherwise) to the Purchaser arising pursuant to this
Agreement or any Closing Document, a security interest in the Assigned Rights,
and this Agreement shall constitute a security agreement for purposes of the
UCC. In furtherance of the foregoing, the Vendor hereby authorizes the Purchaser
to authenticate in the name of the Vendor and file one or more UCC financing
statements (or similar documents) with respect to the Assigned Rights to
evidence the granting of such security interest, provided that the Purchaser
shall provide the Vendor with a reasonable opportunity to review any such UCC
financing statements or similar documents prior to filing. For greater
certainty, the Purchaser shall not file this Agreement in connection with the
filing of any such UCC financing statements or similar documents.

9.8   Amendments, Supplements, Waivers

This Agreement may be amended or supplemented only by a written agreement signed
by the Purchaser and the Vendor. Any waiver of, or consent to depart from, the
requirements of any provision of this Agreement shall be effective only if it is
in writing and signed by the party giving it, and only in the specific instance
and for the specific purpose for which it has been given. No failure on the part
of any party to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver of such right. No single or partial exercise
of any such right shall preclude any other or further exercise of such right or
the exercise of any other right.

9.9   Severability

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.

9.10   Governing Law

This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof except as set forth in Sections 5-1401 of
the New York General Obligations Law.

Each party hereby irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of the State of New York located in New York County,
New York and the U.S. federal district courts in the Southern District of the
State of New York.

9.11  Waiver of Jury Trial

Each party hereby waives to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any claim, demand, action or
cause of action directly or indirectly arising out of, under or in connection
with this Agreement or any transaction contemplated hereby, and each party
hereby agrees and consents that any such claim, demand, action or cause of
action shall be decided by court trial without a jury, and that either party
hereto may file an original counterpart or a copy of this Section 9.11 with any
court as

--------------------------------------------------------------------------------



- 32-

written evidence of the consent of the signatories hereto to the waiver of their
right to trial by jury. Each party: (a) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver; and (b) acknowledges that it and the other party hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 9.11.

9.12  Time

Time is of the essence of this Agreement and each of its provisions.

9.13  Counterparts

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement. This Agreement
may be delivered by either party by facsimile or by electronic delivery and, if
so executed and delivered, shall be legally valid and binding on the party
executing in such manner.

 

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement.



NPS PHARMACEUTICALS, INC.

by

/s/ Luke M. Beshar

   

Name: Luke M. Beshar

 

Title: Senior Vice President and Chief Financial Officer



LSRC II S.ÀR.L.

by

/s/ Behzad Khosrowshahi

   

Name: Behzad Khosrowshahi

 

Title: Manager

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

LIST OF PRODUCT PATENT RIGHTS



[*]

--------------------------------------------------------------------------------

SCHEDULE 4

VENDOR DISCLOSURE SCHEDULE

[*]

--------------------------------------------------------------------------------

SCHEDULE 6.8(d)

FORM OF VENDOR'S PRESS RELEASE

(attached)



 

 

 

 

--------------------------------------------------------------------------------

